Citation Nr: 0604358	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  05-13 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by: Richard Mahlin, Attorney-at-law


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel







INTRODUCTION

The veteran had active military service from May 1971 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to service connection for bilateral 
hearing loss.


FINDING OF FACT

The medical evidence shows that the veteran does not have a 
bilateral hearing loss disability.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).
A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in August 2004, prior to the initial 
decision on the claim in November 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In its August 2004 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
the claim for service connection in this case.  Specifically, 
the letter stated:

[T]he evidence must show three things:

1.  You had an injury in military 
service, or a disease that began in or 
was made worse during military service, 
or there was an event in service that 
caused an injury or disease.  

2.  You have a current physical or mental 
disability shown by medical evidence.

3.  There is a relationship between your 
disability and an injury, disease, or 
event in military service.  

The letter also informed the veteran about the information 
and evidence that VA would seek to provide which included 
relevant records from any Federal agency, such as VA medical 
records.  

The letter explained what information and evidence the 
veteran was expected to provide.  Specifically, the RO told 
the veteran to submit any medical reports in his possession, 
a VA authorization form so that it could obtain private 
treatment records, and the dates and locations where he had 
sought VA medical treatment.  The RO also described 
additional sources of evidence that might be helpful in 
supplementing service medical records.  Finally, the August 
2004 letter satisfied the "fourth element" by instructing 
the veteran to provide "any evidence" in his possession 
that pertained to his claim.

The duty to assist the veteran has also been met in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC which informed them of the laws and regulations relevant 
to the veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Background

The service medical records do not show that the veteran was 
treated for or complained of hearing loss.  At his separation 
examination in November 1973, his ears were described as 
normal.  He underwent an audiometric examination.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On his report of medical history form in June 1974, he denied 
hearing loss.  

The veteran consulted a private audiologist, C.F., who 
submitted a letter dated July 2004.  C.F. indicated that the 
veteran was exposed to helicopter noise while aboard ships in 
the military in the early 1970s.  He reported that the 
veteran had a pure tone average of 15 decibels in the right 
ear, and 21.25 decibels in the left ear for 1000, 2000, 3000, 
and 4000 hertz.  He reported that the veteran had a 96% 
speech recognition score on the Maryland CNC test.  

The veteran was scheduled for a VA audiology examination in 
October 2004, but did not report for said examination.  

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Veterans Appeals (Court) held that when an 
evidentiary basis is demonstrated showing a relationship 
between inservice exposure to loud noise and a current 
hearing disability, it is appropriate to grant service 
connection on a direct incurrence basis.
For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability."  38 C.F.R. § 3.385.  "[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent."  38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

In this case, the service medical records show that the 
veteran did not have hearing loss.  Nor did the veteran meet 
the requirements for hearing loss within one year of leaving 
service such that he would be entitled to service connection 
on a presumptive basis pursuant to 38 C.F.R. §§ 3.307 and 
3.309.  

The post-service medical records also show that the veteran 
does not currently meet the requirements of 38 C.F.R. 
§ 3.385.  Although the audiologist C.F. reported the 
veteran's average puretone threshold average in his July 2004 
letter, the average (emphasis added) readings are not the 
applicable criteria.  The findings from the audiologist do 
not show that the auditory threshold in any of the pertinent 
frequencies was 40 decibels or greater.  They also do not 
show that the auditory threshold in at least three of the 
five pertinent frequencies was 26 decibels or greater.  Also, 
as the veteran's speech recognition scores in the Maryland 
CNC test was 96 % bilaterally, he did not have a speech 
recognition score of 94% or lower.  

The veteran was scheduled for a VA examination in October 
2004 but did not appear.  There are indications that the 
veteran's current address was of record, and .  the Board 
must emphasize for the veteran that the duty to assist "is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Because he did not report for the 
examination, his claim must be decided by the evidence in the 
claims folder.  38 C.F.R. § 3.655(b).

VA regulations set forth very specific criteria to determine 
when impaired hearing constitutes a disability. See 38 C.F.R. 
§ 3.385.  However, in the veteran's case, the medical records 
show that the criteria have not been met concerning bilateral 
hearing loss.  Whatever degree of hearing impairment may 
currently be present, it is not sufficient to constitute a 
disability for purposes of service connection.  The law and 
regulations require that there be a disability in order for 
service connection to be granted.  In the absence of a 
current hearing loss disability, as defined by VA 
regulations, service connection must be denied on both a 
direct and presumptive basis.  Degmetich, 104 F. 3d at 1332.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for bilateral hearing loss is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


